Case 1:20-cv-01140-GBD Document 24 Filed 01/07/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Tot sss sess esos ses see ee x:
JAMES RANERI, Je
Plaintiff, :
-against- :
TROPICANA ENTERTAINMENT, INC., :
TROPICANA ATLANTIC CITY CORP., and :
TROPICANA CASINO AND RESORT, :
Defendants. :
wee ee ee ee ee ee eee eee ee ee ee ee ee ee eee xX

GEORGE B. DANIELS, District Judge:

AN OT oy
wee

20 Civ. 1140 (GBD)(KNF)

On March 5, 2020, Defendants filed a Motion to Dismiss or Transfer for Lack of

Jurisdiction. (ECF No. 7.) For the reasons stated on the record at the January 7, 2021 oral

argument, the motion to transfer is GRANTED. The Clerk of Court is directed to close the

motion at ECF No. 7 and transfer this action to the United States District Court for the District of

New Jersey.

Dated: January 7, 2021
New York, New York

SO ORDERED.

Grerap Bb Danes

 

ae
TE

. DANIELS
TATES DISTRICT JUDGE

 

—_——S

 

 
